
	
		I
		111th CONGRESS
		2d Session
		H. R. 5943
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Ms. Berkley (for
			 herself, Mr. Nunes, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for the portion of any equity investment used to buy down debt on
		  commercial real property.
	
	
		1.Short titleThis Act may be cited as the
			 Community Recovery and Enhancement Act
			 of 2010 or the CRE Act of 2010.
		2.Deduction for
			 equity investments used to buy down debt on commercial real property
			(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional
			 itemized deductions for individuals and corporations) is amended by adding at
			 the end the following new section:
				
					199A.Deduction for
				equity investments used to buy down debt on commercial real property
						(a)In
				generalThere shall be
				allowed as a deduction an amount equal to—
							(1)50 percent of any
				qualified debt reduction equity investment made during the taxable year by the
				taxpayer in a partnership, and
							(2)50 percent of any
				qualified debt reduction payment made during the taxable year by the taxpayer
				with respect to qualified indebtedness on commercial real property held by the
				taxpayer.
							Paragraph
				(2) shall not apply to any qualified debt reduction payment made by a
				partnership.(b)Maximum
				deductionThe deduction
				allowed by subsection (a) for any taxable year shall not exceed, with respect
				to each commercial real property, the excess (if any) of—
							(1)the amount of the qualified indebtedness
				secured by such property as of the beginning of such taxable year, over
							(2)the lesser
				of—
								(A)50 percent of the
				amount described in paragraph (1), or
								(B)the adjusted basis
				of such property (in the hands of the partnership or the taxpayer, as the case
				may be) as of the close of such taxable year (determined without regard to
				qualified debt reduction equity investments and qualified debt reduction
				payments made during the taxable year and depreciation for such year).
								(c)Qualified debt
				reduction equity investment; qualified debt reduction paymentFor purposes of this section—
							(1)Qualified debt
				reduction equity investment
								(A)In
				generalThe term qualified debt reduction equity
				investment means the amount of any qualified equity investment which is
				used by the partnership to reduce the principal amount of qualified
				indebtedness of the partnership.
								(B)Qualified equity
				investmentThe term
				qualified equity investment means any equity investment (as
				defined in section 45D(b)(6)) in a partnership if—
									(i)such investment is
				acquired by the taxpayer at its original issue (directly or through an
				underwriter) solely in exchange for cash,
									(ii)at least 80 percent of such cash is used by
				the partnership to reduce the principal amount of qualified indebtedness of the
				partnership,
									(iii)the portion of
				such cash not so used is used by the partnership for improvements to commercial
				real property held by the partnership, and
									(iv)the person or
				persons otherwise entitled to depreciation on such property consent to the
				basis reduction under subsection (f)(1).
									(C)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				paragraph.
								(2)Qualified debt
				reduction paymentIn the case
				of commercial real property held by a taxpayer other than a partnership, the
				term qualified debt reduction payment means the amount of cash
				paid by the taxpayer during the taxable year to reduce the principal amount of
				qualified indebtedness of the taxpayer.
							(d)Other
				definitionsFor purposes of this section—
							(1)Qualified
				indebtedness
								(A)PartnershipsThe
				term qualified indebtedness means, with respect to a partnership,
				any indebtedness—
									(i)incurred or
				assumed by the partnership on or before January 1, 2009, and
									(ii)which is secured
				by commercial real property held by the partnership at the time the qualified
				debt reduction equity investment is made by the taxpayer.
									(B)Other
				taxpayersIn the case of a taxpayer other than a partnership, the
				term qualified indebtedness has the meaning given to such term by
				subparagraph (A) determined by substituting—
									(i)taxpayer
				for partnership, and
									(ii)qualified
				debt reduction payment for qualified debt reduction equity
				investment.
									(2)Commercial real
				propertyThe term commercial real property means
				section 1250 property (as defined in section 1250(c)); except that such term
				shall not include residential rental property (as defined in section 168(e)(2))
				unless the building contains at least 3 dwelling units.
							(e)Application of
				section 1250For purposes of
				determining the depreciation adjustments under section 1250 with respect to any
				property—
							(1)the deduction
				allowed by this section shall be treated as a deduction for depreciation,
				and
							(2)the depreciation adjustments in respect of
				such property shall include all deductions allowed by this section to all
				taxpayers by reason of reducing the debt secured by such property.
							(f)Special
				rules
							(1)Basis
				reductionThe basis of any
				property with respect to which any qualified debt reduction equity investment
				or qualified debt reduction payment is made shall be reduced by the amount of
				the deduction allowed by this section by reason of such investment or
				payment.
							(2)RefinancingsThe indebtedness described in subsection
				(d)(1)(A)(i) shall include indebtedness resulting from the refinancing of
				indebtedness described in such subsection (or this sentence), but only to the
				extent it does not exceed the amount of the indebtedness being
				refinanced.
							(3)Debt reduction
				must be in excess of scheduled paymentsOnly amounts paid in excess of the amounts
				required to be paid under the terms of the loan may be taken into account under
				this section.
							(4)Denial of
				deduction for debt-financed investments, etcNo deduction shall be allowed by this
				section for any qualified debt reduction equity investment or any qualified
				debt reduction payment to the extent indebtedness is incurred or continued to
				make such investment or payment.
							(5)Recapture of
				deduction if additional debt within 3 years
								(A)In
				generalIf a partnership incurs any additional debt within 3
				years after the date that the partnership received a qualified debt reduction
				equity investment, the ordinary income of the taxpayer making such investment
				shall be increased by the applicable percentage of the recaptured
				deduction.
								(B)Recaptured
				deductionFor purposes of this paragraph, the recaptured
				deduction is the excess of—
									(i)the deduction allowed by subsection (a) on
				account of a qualified debt reduction equity investment, over
									(ii)the deduction
				which would have been so allowed if such investment had been reduced by such
				investment’s share of the additional debt.
									(C)Applicable
				percentageThe applicable percentage shall be determined in
				accordance with the following table:
									
										
											
												If,
						of the 3 years referred to in subparagraph (A), the additional debt occurs
						during the:The
						applicable percentage is:
												
											
											
												1st such year100
												
												2d such year66 2/3
												
												3d such year33 1/3
												
											
										
									
								(D)Investment’s
				share of additional debtA
				qualified debt reduction equity investment’s share of additional debt is the
				amount which bears the same ratio to such additional debt as such taxpayer’s
				qualified debt reduction equity investment bears to the aggregate qualified
				debt reduction equity investments of all such taxpayers to which subparagraph
				(A) applies by reason of such additional debt.
								(E)Subsequent
				depreciationThe
				partnership’s deductions under section 168 for periods after a recaptured
				deduction under this paragraph shall be determined as if the portion of the
				qualified debt reduction equity investment allocable to the recaptured
				deduction had never been made.
								(F)Similar rules
				for qualified debt reduction paymentsRules similar to the rules
				of the preceding provisions of this paragraph shall apply to qualified debt
				reduction payments.
								(6)Exemption from
				passive loss rulesSection 469 shall not apply to the deduction
				allowed by this section.
							(g)Application of
				sectionThis section shall
				apply to qualified debt reduction equity investments and qualified debt
				reduction payments made after the date of the enactment of this section and
				before January 1,
				2013.
						.
			(b)Earnings and
			 profitsSubsection (k) of
			 section 312 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(6)Treatment of
				section 199AParagraphs (1)
				and (3) shall not apply to the deduction allowed by section
				199A.
					.
			(c)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
				
					Sec. 199A. Deduction for equity
				investments used to buy down debt on commercial real
				property..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
